Citation Nr: 1226084	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  11-17 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for a neck disorder, to include as residual to a head injury.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant had active service in the United States Army from August 1995 to March 2002.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Newark, New Jersey which denied the appellant's three service connection claims.  In May 2012, the appellant requested that the case be transferred to the Atlanta, Georgia RO as he had moved to that state.

By a VA Form 21-22 dated in March 2006, the Veteran had appointed the National Association of County Veterans Service Officers (NACVSO) as his representative.  In particular, the Ocean County branch in New Jersey.  As the appellant now resides in Georgia, it should be ascertained on remand whether the appellant wishes to use someone from the Georgia branch of the NACVSO, if any, as his representative or whether he wants to engage a different representative.  

While the case is in REMAND status, the RO must advise the appellant of his right to appoint a different representative, send him the appropriate form (VA Form 21-22, 22a) and ask him to identify his representative, if any, and return the signed form to the appropriate VA office.  There should be no further action on the matter on appeal until the question of representation is settled.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record, not merely the diagnosis mentioned by the claimant.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In compliance with the Court's holding in Clemons, the Board has characterized the issue as reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In his May 2011 VA Form 9, the appellant requested a Board videoconference hearing.  The case was transferred to the Board without such a hearing having been scheduled and so, the case for remanded for that in a Board remand issued in September 2011.  The Newark, New Jersey RO subsequently sent the appellant a letter, in October 2011, and notified him that he had been scheduled for a Board videoconference hearing on November 29, 2011.  However, that letter was returned to the RO by the United States Postal Service in October 2011; the envelope carried a notation that the appellant had moved without a forwarding address.  

As noted by the appellant in correspondence dated in May 2012, he had moved to Georgia around the time in question.  The appellant has indicated that he still wants to present testimony at a Board hearing.

Therefore, under the provisions of 38 C.F.R. § 20.704, the undersigned Veterans Law Judge, before whom the Veteran had previously been scheduled to appear at a videoconference hearing, finds that the Veteran has shown good cause for not appearing at his November 2011 hearing.  In view of the foregoing, the appeal must be returned to the Atlanta RO so that the Veteran can be scheduled for a hearing.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704.  

Accordingly, the case is REMANDED for the following action: 

Schedule the appellant for another hearing before a Veterans Law Judge, as the docket permits and specifically:

Offer him the option of a Travel Board hearing or a videoconference hearing, whichever he prefers.  

Notify the appellant and his representative of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.  

Advise the appellant that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.  

All correspondence pertaining to this matter must be associated with the claims file.

After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case should be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

